Citation Nr: 0207858	
Decision Date: 07/15/02    Archive Date: 07/19/02	

DOCKET NO.  01-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 18, 1999, 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD) and a total ratting based on individual 
unemployability. 

[The issue of entitlement to eligibility for Dependent's 
Educational Assistance under Chapter 35, Title 38, United 
States Code, will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which increased the rating of the veteran's 
service-connected PTSD from 50 percent to 70 percent, 
effective July 1, 1999, and granted individual 
unemployability from that date.  [From April 18, 1999 to July 
1, 1999, the PTSD was rated 100 percent based on 
hospitalization.  The issue has been characterized to reflect 
that that period of time is not for consideration, as the 
matter is moot.]  In his January 2001 notice of disagreement 
to the August 2000 rating determination, the veteran 
indicated that he was satisfied with the current rating of 
his service-connected PTSD.  Accordingly, that issue is not 
before the Board.  The veteran did request an earlier 
effective date for this award as well as a finding of 
permanency of total disability in order to establish 
entitlement to eligibility to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.  The issue of 
eligibility to Dependent's Educational Assistance, on which 
the Board is undertaking development, will be the subject of 
a later decision.


FINDINGS OF FACT

1.  Unappealed rating decisions in May 1997, August 1997, 
June 1998, and August 1998 denied claims for an increased 
rating for PTSD and for a total ratting based on individual 
unemployability. 

2.  The veteran filed a claim seeking an increased rating for 
PTSD on December 7, 1998. 

3.  Clinical data complied in conjunction with the December 
1998 claim establish that the PTSD was severe as of the date 
of claim, and that the veteran was unemployable due to PTSD 
as of that date.


CONCLUSION OF LAW

An effective date of December 7, 1998 is warranted for the 
award of a 70 percent rating for PTSD and a total rating 
based on individual unemployability due to service connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107, 5108, 5110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.105, 3.400, 
Part 4, Diagnostic Code 9411, and 20.201 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
enhanced the duty to notify a claimant of what is necessary 
to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the VCAA and 
implementing regulations are met with respect to the matter 
addressed below.  All relevant evidence has been compiled.  
An examination is not needed to address this issue.  The 
veteran has received notice of the criteria for establishing 
the effective date of an award.  He has had the opportunity 
to testify before the undersigned Member of the Board.

II.  Factual Background

In a May 1997 rating decision, the RO denied the veteran's 
claims for an increased rating for PTSD and for a total 
rating based on individual unemployability.  The veteran was 
notified of these determinations that month.  He did not file 
a timely "notice of disagreement" with the decision.  

In August 1997, the veteran asked the RO to reconsider its 
denial of the claim based on additional records he was 
submitting and on further records he would submit.  The RO 
addressed this request and denied the claim in an August 1997 
rating decision.  The veteran was notified of this decision, 
and did not file a timely notice of disagreement with this 
rating.  In October 1997, he requested that the RO reopen the 
matter based on new evidence in the form of the report of a 
VA hospitalization from September to October 1997.  

Additional medical records were obtained, including the 
report of the September and October 1997 hospitalization.  A 
June 1998 rating decision continued the 50 percent rating for 
PTSD.  The veteran was notified of, and did not file a notice 
of disagreement with, this rating.  

From June 1, 1998, to June 11, 1998, the veteran was 
hospitalized for his PTSD.  The RO considered this new 
evidence and reevaluated the service-connected condition.  An 
August 1998 rating decision continued the 50 percent rating.  
The veteran was notified of this decision, and did not timely 
file a notice of disagreement with the rating.  On December 
7, 1998, the RO received the veteran's request to "reopen" 
his claim for an increased rating for PTSD because he had 
been admitted to two VA hospitals. 

Additional medical records were obtained by the RO, including 
a report of VA hospitalization indicating that the veteran 
was hospitalized from November 10, 1998, until December 3, 
1998.  The report of that hospitalization reflects that 
"current interdisciplinary assessment remains inconclusive 
as to whether the veteran continues to meet the full criteria 
for PTSD."  The attending psychiatrist also noted, "When 
last seen, the patient was judged to be able to work and 
competent for VA purposes."  

In a January 1999 rating decision, the RO awarded the veteran 
a temporary total disability rating based on hospitalization 
under 38 C.F.R. § 4.29 from November 10, 1998, until 
January 1, 1999.  A decision regarding the rating for PTSD 
was deferred pending a VA examination, and that claim 
remained pending. 

On VA examination in April 1999, it was reported that the 
veteran had worked at different jobs that he could not hold 
for a long period of time because he could not accept 
supervision and had problems with authority.  Based on this 
evaluation, the RO continued the 50 percent rating for PTSD.  
The veteran was notified of this decision in May 1999, and 
his representative filed a notice of disagreement the 
following month.  

On hospitalization from April 18, 1999, to June 2, 1999, the 
veteran's PTSD was found to be severe.

The RO amended the May 1999 rating determination in an August 
2000 rating determination.  In August 2000, the RO noted 
additional evidence, including the hospitalization from 
April 18, 1999, until June 2, 1999.  Based on this 
information, the RO awarded the veteran a temporary total 
disability evaluation from April 18, 1999, until July 1, 
1999.  As of July 1, 1999, the RO awarded the veteran a 
70 percent rating for PTSD and, as he now met the schedular 
requirements, a total rating based on individual 
unemployability.  

At a hearing before the undersigned in January 2002, the 
veteran testified as to his difficulties with maintaining and 
obtaining employment.  He requested that the total rating 
based on individual unemployability be made retroactive to 
January 1997, when he filed the claim that was denied in May 
1997.

IV.  Law and Regulations

Unless provided otherwise, the effective date of an award 
based on a claim to reopen shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date, otherwise, the date of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

If a notice of disagreement is not received within the 
prescribed period, a rating determination shall become final 
and the claim will not thereafter be reopened and allowed, 
except as may otherwise be provided.  38 U.S.C.A. § 7105.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  A 100 percent rating is 
provided for PTSD where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A total rating based on individual unemployability is 
warranted when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, and 4.16.

A "notice of disagreement" is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  38 C.F.R. § 20.201.  A veteran must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction (the RO) within one year from the date 
that the RO mailed notice of the determination.  38 C.F.R. 
§ 20.302(a) (2001).  While special wording is not required, 
the notice of disagreement must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  

In Gallegos v. Gober, 14 Vet. App. 50, 58 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
that a notice of disagreement must: (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative (emphasis added).  
The Court in Gallegos found that intent to appeal an RO's 
decision to the Board was not required to find a valid notice 
of disagreement.  Id. at 57.  This determination was 
overturned by the United States Court of Appeals for the 
Federal Circuit in Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  In both the decisions (from the Court and 
Federal Circuit) an express disagreement with a specific 
determination of the agency of original jurisdiction was 
required for a valid notice of disagreement.

V.  Analysis

May 1997, August 1997, June 1998, and August 1998 rating 
decisions denied the benefits sought.  If those ratings were 
not timely appealed, they are bars to effective dates for the 
increases earlier than the dates of the decisions (Unless 
there was clear and unmistakable error (CUE) in the ratings; 
CUE in the ratings has not been alleged.).  The veteran seeks 
an effective date in January 1997, when he filed the claim 
that was denied in May 1997.  The veteran and his 
representative argue that he filed a timely notice of 
disagreement with the May 1997 rating, and that he has had an 
appeal pending ever since.  The Board finds that there was no 
expressed disagreement with the May 1997 rating decision.  
Instead, the veteran repeatedly sought to reopen the claims 
for an increased rating and for individual unemployability 
based on new evidence.  The veteran's August 1997 
communication was not a notice of disagreement with the May 
1997 rating.  He did not allege that the rating was erroneous 
based on evidence of record when it was made.  He stated that 
he was requesting "RECONSIDERATION OF YOUR DENIAL OF AN 
INCEASED RATING FOR MY SERVICE-CONNECTED PTSD" based on 
submission of additional evidence consisting of treatment 
records beginning in July 1997.  This treatment postdated the 
May 1997 rating, and could not be the basis for the rating; 
the veteran's statement was a request to reopen the claim, 
and the RO properly handled it in that manner.

This same analysis applies to the veteran's communications in 
October 1997 (after the August 1997 rating) and in December 
1998 (dated in November 1998, and after the August 1998 
rating).  On each occasion, the veteran did not allege that 
the rating decision was in error.  Instead, he requested 
review based on additional evidence he was submitting/would 
submit.  As there were no actual notices of disagreement with 
the August 1997, June 1998, and August 1998 rating decisions, 
they all became final, and are bars to increases retroactive 
to dates preceding the decisions.
What remains for consideration is whether the veteran is 
entitled to an increased rating for PTSD (and a total rating 
based on individual unemployability) at any time after the 
August 1998 rating decision and prior to April 18, 1999.  
[The RO assigned an effective date of July 1, 1999; but the 
matter of the rating between April 18, 1999 and July 1, 1999 
is moot, as the veteran was assigned a total rating based on 
hospitalization for that period of time.]  

As was noted above, the effective date of an award of 
increased compensation is the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
a claim for increase is received within one year from that 
date, otherwise, it is the date of claim.  It has now been 
determined that the veteran's communication dated in November 
1998, and received December 7, 1998, was his earliest claim 
after the August 1998 rating decision.  Under the law and 
regulations outlined above, if there was evidence of an 
increase in PTSD disability or unemployability during the 
period of time between the August 1998 rating decision date 
and December 7, 1998, the veteran would be entitled to 
increased compensation from the date increased disability or 
unemployability was shown.  Here, there was no such evidence 
between the August 1998 rating and December 7, 1998.  

The Board finds, however, that the veteran is entitled to a 
70 percent rating for PTSD (and a total rating based on 
individual unemployability) from December 7, 1998, the date 
of claim for increase.  The RO initially deferred action on 
that claim pending a VA examination.  The subsequent 
examination that took place, buttressed by the veteran's 
hospitalization reports, established that the veteran had 
occupational and social impairment, with deficiencies in most 
areas, warranting a 70 percent rating.  This evidence also 
showed that he was unemployable due to his service connected 
disabilities.  Given that the veteran's PTSD required an 
extended hospitalization by April 18, 1998 it is reasonable 
to assume that when he filed his claim on December 7, 1998 
the PTSD was approximating the level of severity shown on the 
next subsequent examination and hospitalization.  
In summary, the Board finds that relatively contemporaneous 
medical reports established that the level of severity 
warranting a 10 percent rating, and unemployability were 
shown as of December 7, 1998, the date of claim, and that the 
veteran is entitled to that date as the effective date for 
such awards.  


ORDER

An effective date of December 7, 1998 for the award of a 
70 percent rating for PTSD and a total rating based on 
individual unemployability due to service connected 
disabilities is granted, subject to the regulations governing 
payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

